Citation Nr: 0211610	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back condition 
secondary to service-connected reflex sympathetic dystrophy, 
left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1989.

This appeal arises from a May 1997 rating decision of the 
Huntington, West Virginia, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for a back disability, secondary to the veteran's 
service-connected reflex sympathetic dystrophy of the lower 
left extremity.  In August 2000, the Board remanded the claim 
for additional development.  

On February 28, 2000, the veteran appeared in Huntington, 
West Virginia, for a videoconference hearing before the 
undersigned Acting Member of the Board sitting in Washington, 
D.C.  The veteran accepted this hearing in lieu of a personal 
hearing.  A transcript of the videoconference hearing is of 
record.


FINDING OF FACT

The veteran's back condition was not caused or aggravated by 
his service, or by a service-connected disability.  


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by the 
veteran's active military service or a service-connected 
condition.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant was 
notified in the May 1997 rating decision that the evidence 
did not show that he had met the relevant criteria for 
service connection for a back condition secondary to a 
service-connected condition.  That is the key issue in this 
case, and a letter from the RO to the veteran, dated in March 
1997, notified the veteran of the evidence required for his 
claim.  In addition, the statement of the case (SOC) informed 
the appellant of the applicable regulation.  Specifically, 
the SOC notified the veteran of the provisions at 38 C.F.R. 
§ 3.310.  The May 2002 supplemental statement of the case 
(SSOC) included the provisions of the VCAA.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the veteran has been informed of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C. § 
5103A (West Supp. 2002).  The RO sent the veteran a letter in 
May 2001, in which the RO requested the veteran to identify 
all VA and non-VA medical care providers who had treated him 
for a back condition, and that they would request all records 
which he identified.  However, there is no record of a reply 
that is responsive to this letter.  In addition, subsequent 
to the addition of VA outpatient treatment report in May 
2002, the appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim, nor has he argued 
that any additional development is required.  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of his duties to obtain evidence, see 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002), and that 
any failure to notify him of such duties, even if shown, 
could be no more than harmless error.  See Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


II.  Merits

The veteran asserts that he has a back disability secondary 
to his service-connected reflex sympathetic dystrophy of the 
lower left extremity.  He maintains that because of his 
service connected lower left extremity disability, he began 
to walk on the outside of his foot and this created a limp 
which caused two vertebrae of the spine to fracture.

The Board notes that the veteran's service medical records 
include a report from a physical evaluation board, dated in 
December 1988, which shows that he was separated from service 
due to reflex sympathetic dystrophy, left foot.  The service 
medical records are silent as to complaints, treatment or a 
diagnosis involving the back.  

In March 1989, the RO granted service connection for reflex 
sympathetic dystrophy, left foot.  This condition is 
currently evaluated as 10 percent disabling.  Service 
connection is not currently in effect for any other 
disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The medical evidence in this case consists of VA 
hospitalization, outpatient treatment and examination 
reports, dated between 1991 and 2002.  These records may be 
summarized as follows: a January 1991 VA Medical Certificate 
shows treatment for complaints of left hip and low back pain.  
The assessment, which was made prior to X-rays, was 
scoliosis.  X-rays of the hip and thigh were subsequently 
determined to be negative.  A December 1996 VA neurological 
examination report notes "a history of lower back pain which 
may or may not relate to his military experience."  The 
assessment was that the veteran's complaints were probably 
more of a herniated disc with sacroiliac nerve compression 
syndrome or radiculopathy from a herniated disc at the lumbar 
spine area more than reflex sympathetic dystrophy.  VA 
outpatient treatment reports, dated between 1991 and 2002, 
contain diagnoses that include obesity.  An October 1997 
report notes "back pain, sporadic, prob[ably] secondary to 
favoring leg."  A May 1998 report notes complaints of back 
pain "out of the blue" with no history of injury, however, 
it was further noted that the veteran had been in a motor 
vehicle accident the previous week.  A VA hospital report, 
dated in June 1998, shows complaints of back pain.  X-rays 
revealed traumatic arthritis superimposed on a "ten 
percent" anterior inferior compression fracture at T-12.  
These changes were said to be unchanged when compared with X-
rays taken in December 1996.  A VA spine examination report, 
dated in January 1999, shows that the examiner determined 
that the only back disorder shown by the veteran's records 
was his compression fracture at T-12.  The diagnoses were 
chronic lumbar back pain syndrome, ""ten percent" anterior 
inferior compression fracture at T-12 present for a number of 
years," and "some questionable history and physical signs 
possibly suggestive of radicular symptoms or signs of the 
left leg."  The examiner concluded that the veteran's back 
pain was most likely secondary to his obesity, but would 
consider obtaining MRI of the lumbar spine to evaluate for 
herniated disk syndrome with radicular symptoms of the right 
leg, that his T-12 compression fracture was probably a 
traumatic injury, and that his reflex sympathetic dystrophy 
was not specifically related to his chronic lumbar back pain 
syndrome nor was it in any way related to herniated disk 
syndrome or the thoracic spine fracture.  

The Board finds that service connection for a back condition 
is not warranted.  The Board initially notes that the 
preponderance of the evidence is against a finding that there 
is a nexus between any current back condition and the 
veteran's service.  The veteran's service records do not show 
complaints, treatment or a diagnosis involving his back.  The 
January 1991 VA Medical Certificate contains an assessment of 
scoliosis, however, scoliosis was never confirmed by X-ray or 
any other studies or examinations.  In any event, even 
assuming that this report is evidence of a back condition, 
this report comes approximately two years after separation 
from service.  This period without treatment weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board therefore finds 
that a back condition is not shown during service.  See 
38 C.F.R. § 3.303.   

However, the veteran's primary argument is that he has a back 
condition that was caused or aggravated by his service-
connected reflex sympathetic dystrophy of the lower left 
extremity.  See 38 C.F.R. § 3.310.

The Board has determined that the secondary service 
connection claim must be denied.  The January 1999 VA spine 
examination report shows that the examiner concluded that the 
veteran's back pain was most likely secondary to his obesity, 
that his T-12 compression fracture was probably a traumatic 
injury, and that his reflex sympathetic dystrophy was not 
specifically related to his chronic lumbar back pain syndrome 
nor was it in any way related to the thoracic spine fracture 
or possible herniated disk syndrome.  The examiner indicated 
that his opinion was based on a review of the C-file, and the 
Board considers this opinion highly probative evidence which 
shows that the veteran does not have a back condition related 
to his service-connected reflex sympathetic dystrophy of the 
lower left extremity.  Although the Board has considered the 
notation in the December 1996 VA neurological examination 
report, stating that the veteran had a history of lower back 
pain which may or may not relate to his military experience, 
this statement is equivocal by its terms.  The Board has also 
considered the notation in the October 1997 VA outpatient 
treatment report that the veteran has sporadic back pain that 
is probably secondary to his favoring his leg.  However, the 
probative value of this "opinion," as well as that in the 
December 1996 VA neurological examination report, is further 
weakened by the fact that neither opinion is shown to have 
been based on a review of the veteran's claims file, or any 
other detailed and reliable medical history.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  The Board further notes that the 
notation in the October 1997 VA outpatient treatment report 
is unaccompanied by a rationalized explanation or citation to 
clinical findings.  The Board therefore finds that the 
probative value of this evidence is outweighed by the 
contrary evidence of record, and that service connection for 
a back condition is not warranted.   

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has a 
back condition that should be service connected.  His 
statements are not competent evidence of a nexus between the 
claimed condition and his service, or a service-connected 
condition.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
must be denied.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107 (West Supp. 2002).  





(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a back condition is denied.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

